DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2022 has been entered.
 Response to Amendment
	The amendments filed with the written response received on 03/24/2022 have been considered. As directed by the amendments, claims 1 and 5 are amended, claim 2 is canceled. Accordingly, an action on the merits follows regarding claims 1, 3-7. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “wherein a distal end and a proximal end are respectively provided in each of said at least one pair of the buttonholes such that a respective distal end and a respective proximal end of a first buttonhole of said at least one pair of the buttonholes is disposed in a mirror relationship about a line perpendicular to the liner cuts with respect to a respective distal end and a respective proximal end of a second buttonhole of said at least one pair of the buttonholes” in claims 1 and 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 02/23/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “wherein a distal end and a proximal end are respectively provided in each of said at least one pair of the buttonholes such that a respective distal end and a respective proximal end of a first buttonhole of said at least one pair of the buttonholes is disposed in a mirror relationship about a line perpendicular to the liner cuts with respect to a respective distal end and a respective proximal end of a second buttonhole of said at least one pair of the buttonholes” in claims 1 and 5.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 5 recite “wherein a distal end and a proximal end are respectively provided in each of said at least one pair of the buttonholes such that a respective distal end and a respective proximal end of a first buttonhole of said at least one pair of the buttonholes is disposed in a mirror relationship about a line perpendicular to the liner cuts with respect to a respective distal end and a respective proximal end of a second buttonhole of said at least one pair of the buttonholes”, which is not described in the specification and the drawings. The Applicant pointed to fig 7 for the support for the new amended limitations. However, fig 7 does not show which elements are a respective distal end, a respective proximal end of a first buttonhole, a respective distal end, a respective proximal end of a second buttonhole, or a line perpendicular to the liner cuts, or a mirror relationship about a line perpendicular to the liner cuts?
Claims 3-4, 6-7 are rejected as failing to comply with the written description requirement as claims 3-4 are dependent on claim 1, and claims 6-7 are dependent on claim 5.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1,5 recite “wherein a distal end and a proximal end are respectively provided in each of said at least one pair of the buttonholes such that a respective distal end and a respective proximal end of a first buttonhole of said at least one pair of the buttonholes is disposed in a mirror relationship about a line perpendicular to the liner cuts with respect to a respective distal end and a respective proximal end of a second buttonhole of said at least one pair of the buttonholes”, because “respective” is a relative term, it is unclear how to define “a respective distal end and a respective proximal end of a first buttonhole” and “a respective distal end and a respective proximal end of a second buttonhole”? it is also unclear how is a mirror relationship about a line perpendicular to the liner cuts between the respective distal end and the respective proximal end of the first buttonhole with respect to the respective distal end and the respective proximal end of the second buttonhole?
Claims 3-4, 6-7 are rejected as being indefinite as claims 3-4 are dependent on claim 1, and claims 6-7 are dependent on claim 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sanae (JP2004115934)(hereinafter Sanae).
Regarding claim 1, Sanae teaches a button (2) and buttonhole structure (3,4,5) for an article of clothing comprising:
 buttons (2) attached with linking parts (21) to a section of fabric on one side of the article of clothing (fig 5) and corresponding buttonholes (3,4,5) provided on a section of fabric on the other side of the article of clothing for passing the buttons (fig 5), the section of fabric on the one side and the section of fabric on the other side are connectable with each other;
wherein at least one pair of said buttons is adjacent to each other and one pair of buttonholes is adjacent to each other (fig 5), 
wherein each buttonhole of said at least one pair of the buttholes is cut linearly and the linear cuts are aligned (fig 5, the buttonholes are cut and aligned in a line),
wherein a distal end (3) and a proximal end (5) are respectively provided in each of said at least one pair of the buttonholes,
wherein said linking parts linking each button of the pair of the buttons to the sections of the fabric on the one side (fig 3) are configured so as to be positioned when the pair of the buttons are buttoned, respectively at the distal ends of said pair of the buttonholes (fig 5, the connecting portion 21 is hooked on the retaining hole 3 at distal ends of the pair of the buttonholes).
	
    PNG
    media_image1.png
    344
    295
    media_image1.png
    Greyscale

	Sanae does not clearly teach in fig 5 a respective distal end and a respective proximal end of a first buttonhole of said at least one pair of the buttonholes is disposed in a mirror relationship about a line perpendicular to the liner cuts with respect to a respective distal end and a respective proximal end of a second buttonhole of said at least one pair of the buttonholes. However, in fig 10, Sanae teaches a respective distal end and a respective proximal end of a first buttonhole of said at least one pair of the buttonholes is disposed in a mirror relationship about a line perpendicular to the liner cuts with respect to a respective distal end and a respective proximal end of a second buttonhole of said at least one pair of the buttonholes (annotated fig 10). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the arrangement of buttonholes in fig 5 with arrangement of buttonholes in fig 10 for benefit of putting on and taking off easily by moving the binding flap fabrics transversely.

    PNG
    media_image2.png
    330
    479
    media_image2.png
    Greyscale

	Regarding claim 3, Sanae teaches either distal end or proximal end of the buttonholes is bent in direction of movement of sections of the fabric (as the connecting portion 21 moves along the mating hole 5, along the guide slit 4 to the retaining hole 3 to fasten the button, then there is bend in direction of movement of the sections of the fabric along the bent in the mating hole 5 to guide slit 4 and the retaining hole 3).
	Regarding claim 4, Sanae teaches the buttonholes are formed of two or more linear cuts, curved cuts or shapes of figures (fig 5, there are different shapes along the mating hole 5, guide slit 4 and the retaining hole 3).
	Regarding claim 5, Sanae teaches a button (2) and buttonhole structure (3,4,5) for an article of clothing comprising:
 	buttons (2) attached with linking parts (21) to a section of fabric on one side of the article of clothing (fig 5) and corresponding buttonholes (3,4,5) provided on a section of fabric on the other side of the article of clothing for passing the buttons (fig 5), the section of fabric on the one side and the section of fabric on the other side are connectable with each other;
wherein at least one pair of said buttons is adjacent to each other and one pair of buttonholes is adjacent to each other (fig 5), 
wherein each buttonhole of said at least one pair of the buttholes is cut linearly and the linear cuts are aligned (fig 5, the buttonholes are cut and aligned in a line),
wherein a distal end (5) and a proximal end (3) are respectively provided in each of said at least one pair of the buttonholes,
wherein said linking parts linking each button of the pair of the buttons to the sections of the fabric on the one side (fig 3) are configured so as to be positioned when the pair of the buttons are buttoned, respectively at the proximal ends of said pair of the buttonholes (fig 5, the connecting portion 21 is hooked on the retaining hole 3 at proximal ends of the pair of the buttonholes).
Sanae does not clearly teach in fig 5 a respective distal end and a respective proximal end of a first buttonhole of said at least one pair of the buttonholes is disposed in a mirror relationship about a line perpendicular to the liner cuts with respect to a respective distal end and a respective proximal end of a second buttonhole of said at least one pair of the buttonholes. However, in fig 10, Sanae teaches a respective distal end and a respective proximal end of a first buttonhole of said at least one pair of the buttonholes is disposed in a mirror relationship about a line perpendicular to the liner cuts with respect to a respective distal end and a respective proximal end of a second buttonhole of said at least one pair of the buttonholes (annotated fig 10). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the arrangement of buttonholes in fig 5 with arrangement of buttonholes in fig 10 for benefit of putting on and taking off easily by moving the binding flap fabrics transversely.
Regarding claim 6, Sanae teaches either distal end or proximal end of the buttonholes is bent in direction of movement of sections of the fabric (as the connecting portion 21 moves along the mating hole 5, along the guide slit 4 to the retaining hole 3 to fasten the button, then there is bend in direction of movement of the sections of the fabric along the bent in the mating hole 5 to guide slit 4 and the retaining hole 3).
Regarding claim 7, Sanae teaches the buttonholes are formed of two or more linear cuts, curved cuts or shapes of figures (fig 5, there are different shapes along the mating hole 5, guide slit 4 and the retaining hole 3).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5 have been considered but are moot because the new ground of rejection does not rely on combination of embodiments of Sanae applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732